PER CURIAM.
Defendant was convicted on jury trial of attempted murder, ORS 163.115 and 161.405. By the verdict the jury found that the defendant, a young man, was the perpetrator of a particularly brutal beating of an old man. The only assigned error worthy of notice concerns the introduction in evidence of allegedly prejudicial photographs of the elderly man. Three of the photographs can be termed as gruesome. However, each of them is taken from a different angle of the victim’s head and they do not duplicate the showing of his injuries. They are quite relevant from the standpoint of showing the intent of the perpetrator of the attack. Therefore, there was no error involved in their introduction into evidence.
Affirmed.